Gray, J.
Upon the case stated in the bill, both of the purposes, to either of which the testatrix authorized the residue of her estate to be appropriated, were charitable. No object is more clearly charitable, in the sense of the law, than the advancement of religion and education among an indefinite number of persons. Jackson v. Phillips, 14 Allen, 552, 553. Bequests to missionary societies, foreign or domestic, have been repeatedly upheld as public charities. Bartlet v. King, 12 Mass. 537. Burr v. Smith, *5347 Verm. 241. Boyle on Charities, 41. Bequests for the circulation and distribution of bibles and other religious books and tracts are charitable gifts. Attorney General v. Stepney, 10 Ves 22. Winslow v. Cummings, 3 Cush. 358. Bliss v. American Bible Society, 2 Allen, 334. Pickering v. Shotwell, 10 Barr, 23. So are gifts to establish and maintain a library and reading room, the use of which is not limited to the donors or subscribers. Drury v. Natick, 10 Allen, 169. The benefit of a sabbath school library in this Commonwealth is not ordinarily limited to the contributors, or to the families of those who participate in the support of the church with which it is immediately connected, but extends to the poor children of the congregation, and even of the neighborhood; and we cannot presume, in the absence of any allegation or proof, that there is anything peculiar in the management or use of the sabbath school library in question. The power of determining which of the two charitable objects mentioned by this testatrix was the most suitable, as well as the manner of investing the fund, is to be exercised by the executor. The application of the income, being limited to charitable purposes, is sufficiently defined in the will to make the bequest legal and valid. Saltonstall v. Sanders, 11 Allen, 446. Demurrer sustained.